Citation Nr: 1546878	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  13-03 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to December 13, 2008 for the award of special monthly compensation (SMC) for loss of use of a creative organ.

2.  Whether a September 2, 2008 rating decision that assigned a 10 percent disability rating for left sided sensory and motor neuropathy to the tibialis anterior muscle should be revised or reversed on the grounds of clear and unmistakable error (CUE).

3.  Whether a July 23, 2009 rating decision that assigned a separate disability rating for posttraumatic headaches should be revised or reversed on the grounds of CUE.


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to December 1989 and from June 2004 to November 2006.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of April 2012 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  



FINDINGS OF FACT

1.  Loss of use of a creative organ was first demonstrated by the evidence of record in a December 13, 2008 VA examination.
 
2.  The September 2, 2008 rating decision which assigned a 10 percent disability rating for left sided sensory and motor neuropathy to the tibialis anterior muscle was based on the law and evidence then of record, and it constituted a reasonable exercise of judgment.  It is not shown to have been clearly and unmistakably erroneous.

3.  A March 2012 Board decision subsumed a July 2009 RO rating decision that granted entitlement to service connection for posttraumatic headaches effective October 23, 2008, and continued a 30 percent rating for posttraumatic brain injury, with residuals of cognitive decline prior to that date; thus, the July 2009 decision is not a final decision that can be challenged on a CUE basis.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 13, 2008 for the grant of SMC for loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 1114, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.400 (2015).

2.  The criteria for revision or reversal on the grounds of CUE of a September 2, 2008 rating decision that assigned a 10 percent disability rating for left sided sensory and motor neuropathy to the tibialis anterior muscle have not been met.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).

3.  The Board lacks jurisdiction to address the appeal of the issue of whether the RO committed CUE in a July 23, 2009 that assigned a separate disability rating for posttraumatic headaches.  38 U.S.C.A. §§ 5109A, 7104(a) (West 2014); 38 C.F.R. §§ 3.105, 20.1104 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The earlier effective date appeal arises from a disagreement with the initially assigned effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service treatment records have also been obtained.  A medical examination was provided to the Veteran in connection with his sexual dysfunction claim.  No additional development is necessary as the claim turns on when the Veteran's claim was filed and when a disability manifested.  All records potentially relevant to this matter appears to be of record.  Thus, VA's duty to assist has been met for this claim.

These notice and assistance provisions do not apply to CUE requests as they represent collateral attacks on prior decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 (2001)).

II. Earlier Effective Date for SMC for Loss of Use of a Creative Organ

The Veteran seeks an earlier effective date for the grant of SMC for loss of use of a creative organ.  By way of background, service connection for sexual dysfunction was granted in a March 2012 Board decision.  The Board did not assign an effective date.  Thereafter, in the April 2012 rating decision on appeal, the RO assigned a noncompensable disability rating and an effective date of December 14, 2006.  In conjunction with these decisions, the RO awarded SMC under 38 U.S.C.A. § 1114(k) for loss of use of a creative organ, effective December 13, 2008.  See 38 C.F.R. § 3.350(a)(1).

The Veteran submitted an informal claim of service connection for multiple disabilities, including sexual dysfunction, which was received by VA on December 14, 2006 (the current effective date of the award of service connection for sexual dysfunction).  The claims file includes an April 2007 VA general medical examination report in which the Veteran is shown to describe decreased libido but no erectile dysfunction at the time of examination.   The Veteran did note that he had had some erectile dysfunction previously.  

In a December 2008 VA examination, the Veteran reported that he experienced erectile dysfunction.  He stated that vaginal penetration with ejaculation was not possible without the use of oral medication.  An April 2009 treatment note stated that the Veteran should continue his current regimen for his erectile dysfunction.

In a June 2012 notice of disagreement, the Veteran asserts that an effective date of December 2006 is appropriate for SMC based upon the Veteran's report of a failed libido at that time.  The representative notes that impaired libido involves the inability to initiate the erectile process.  

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  The effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).

The Veteran's contentions make it clear that he believes that SMC should be dated back to December 2006, corresponding to the effective date assigned for service-connected sexual dysfunction secondary to the fact that he reported an impaired libido in conjunction with psychiatric symptoms at that time.  However, the evidence of record makes clear that the Veteran's first demonstration of the actual loss of use of a creative organ without medication is shown by his report during his December 2008 VA examination.  As the statute describing SMC specifically notes the actual loss of the part considered or loss of use is required for additional compensation, the effective date can only be the date in which such loss is demonstrated.  The Veteran's argument that decreased libido is tantamount to the loss of use of a creative organ is unpersuasive as it goes against the clear intent of the statute providing additional compensation in 38 U.S.C.A. § 1114(k).  Thus, although there is a claim for sexual dysfunction as early as December 2006, entitlement did not arise until it was factually ascertainable that the disability level had been met no earlier than in December 2008.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Furthermore, the definition of loss of use of creative organ does not actually reference decreased libido or even erectile dysfunction.  See 38 C.F.R. § 3.350(a)(1).  The definition states that it is met with absence of one or both testicles including absence of spermatozoa, from wounds, trauma or incidentally involved with an operation in service, and when not due to an elective operation, as well as atrophy from mumps.  These criteria have not been shown by the record even in December 2008.

In sum, the Board finds that the preponderance of the evidence is against granting the Veteran's claim for an earlier effective date than December 13, 2008, for an award of SMC based on the loss of use of a creative organ.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. CUE in the September 2, 2008 Rating Decision
Assigning a 10 Percent Disability Rating for
Left Sided Sensory and Motor Neuropathy to the Tibias Anterior Muscle

The Veteran asserts CUE in a September 2008 rating decision due to the RO's failure to grant service connection for left sciatica and evaluate accordingly to include loss of use of the left foot.  See December 2012 Representative Statement.

Historically, in March 2008, the Veteran submitted a claim for "problems with gait."  The Veteran stated that he limped often and that he fell often due to a loss of balance.  In a July 2008 statement, the Veteran requested that he wished service connection for his left leg noting that he had numbness in the left leg.  Treatment notes dated in March and June 2008 demonstrate left leg and left foot symptoms.  At an August 2008 peripheral nerve VA examination, the Veteran reported left leg numbness and loss of sensation in the lower extremity for some time.  The Veteran is shown to have reported experiencing "foot or leg weakness" upon questioning at the examination.  Decreased sensation was noted in the left lower extremity.  A final diagnosis of left sided sensory neuropathy and motor neuropathy to the tibalis anterior muscle was provided.

In the September 2008 rating decision, the Veteran was granted service connection for left sided sensory neuropathy and motor neuropathy to the tibialis anterior muscle with a 10 percent rating effective July 10, 2008.  The Veteran did not appeal that rating and it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  Because the September 2008 rating decision is final, it may be collaterally attacked on the basis of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.

CUE is a very specific and rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44   (1993).

There is a three-part test to determine whether a prior decision was based on CUE: (1) either the correct facts, as the facts were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had the error not been made, the outcome would have changed; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The Board finds that the RO's grant of service connection for the condition diagnosed at the time of the examination is not CUE.  Significantly, the Veteran is noted to complain of left leg symptoms in both of his statements in support of his claim prior to the rating decision.  The RO's decision to assign a 10 percent rating based on the Veteran's statements and the findings of the VA examination is within the RO's authority.  The 10 percent rating was assigned under Diagnostic Code 8523 for "anterior tibial nerve (deep peroneal)" neurologic impairment.  As this was the diagnosis set forth by the VA examiner, which served as the basis of the grant of service connection, it is not undebatable that this action was error to evaluate under this diagnostic code.

Additionally, the evidence extant at the time of the rating decision did not undebatably show loss of use of the foot; thus, this contention is essentially disagreement with how the evidence was weighed.  The Veteran's representative also discusses post-decisional evidence, which is not considered when addressing whether there is CUE in a rating decision.  Moreover, to the extent the representative asserts problems with or the absence of VA examinations, failure to fulfill the duty to assist is not CUE.  Furthermore, the reasonable doubt is not applicable to CUE claims because the burden is high and CUE is rare, as opposed to the equipoise standard for regular claims.

Therefore, the Board concludes that there was no CUE in the September 2008 rating decision pertaining to this issue.

IV. CUE in the July 23, 2009 Rating Decision
Assigning a Separate Disability Rating for Posttraumatic Headaches.

When a determination of the RO is affirmed by the Board, such determination is subsumed by the final appellate decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1104; see also Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000) ("when a veteran timely appeals an RO determination to the Board, and the Board affirms that determination, the RO determination is regarded as subsumed by the Board's decision."). 

The Veteran contends, essentially, that a July 2009 RO decision which granted service connection for post traumatic headaches effective October 23, 2008, was clearly and unmistakably erroneous.  He specifically argues that service connection for post traumatic headaches should have been effective earlier than that October 23, 2008 date. 

Procedurally, the Veteran was granted service connection for an adjustment disorder, mixed, with anxiety and depressed mood by rating decision in May 2007, which assigned a 30 percent rating effective November 18, 2006, under Diagnostic Code 9440.  The effective date of November 18, 2006 was assigned because this was the first day following the Veteran's release from active service.  Following receipt of the Veteran's May 2007 claim for service connection for a traumatic brain injury (TBI), an August 2007 rating decision granted service connection for post-TBI with residuals of cognitive decline, as part of the already service-connected adjustment disorder, under Diagnostic Codes 8045-9440; the 30 percent rating was not changed.  

In a March 2008 statement, the Veteran asserted that the RO incorrectly associated the Veteran's post-TBI with residuals of cognitive decline with his previously service-connected adjustment disorder disability.  The Veteran contended that the two disabilities were completely separate and that he should, therefore, receive separate disability ratings for the impairments due to his psychiatric and TBI symptoms.  

A July 2009 rating decision granted service connection for posttraumatic stress disorder, as 50 percent disabling under Diagnostic Code 9411, and for posttraumatic headaches, as 30 percent disabling under Diagnostic Code 8100, as separate disorders under the liberalizing legislation in effect beginning October 23, 2008.  This rating decision also granted a 40 percent rating for post-TBI effective October 23, 2008 under Diagnostic Code 8045.  The July 2009 rating decision continued the 30 percent disability rating for post-TBI with residuals of cognitive decline prior to October 23, 2008.

The Veteran appealed the July 2009 rating and, in March 2012, the Board considered the issues of entitlement to an initial rating in excess of 30 percent for service-connected TBI with residuals of cognitive decline, adjustment disorder, mixed, with anxiety and depression from November 16, 2006 through October 22, 2008 on its merits.  In that decision, the Board is shown to consider the applicable diagnostic codes for the Veteran's symptoms and the appropriate disability evaluations.  The Board declined to establish service connection for post traumatic headaches as a separate issue in that decision and preserved the assignment of the 30 percent disability rating for post-TBI with residuals of cognitive decline, effective November 18, 2006.  

While the Veteran describes his claim as an assertion of CUE in the July 2009 rating decision's assignment of October 23, 2008 effective date for service connection for posttraumatic headaches as a separate disability, given that the Veteran was assigned a disability rating for post-TBI with residuals of cognitive decline effective on the first available date for service connection, November 18, 2006, it is clear that the Veteran seeks not a different effective date for post TBI, but instead a higher and separate rating for symptoms considered in the July 2009 rating decision, and, ultimately the Board's March 2012 decision denying such additional benefits.  Thus, the Veteran seeks benefits denied by the RO in July 2009 and also in the March 2012 Board decision, which subsumed that RO determination.  

Consequently, the Veteran may not raise a challenge to the determination with the RO.  "The rationale for that rule is that it is improper for a lower tribunal (the RO) to review the decision of a higher tribunal (the Board of Veterans' Appeals)."  Brown, 203 F.3d at 1381 (citing Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994).  As the July 2009 decision is not final as it was subsumed by the March 2012 Board decision, the Board must dismiss this aspect of the Veteran's appeal for lack of jurisdiction.  The recourse that remains for the Veteran is to file a motion to revise the March 2012 Board decision on the basis of CUE.  See 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400 (2015).







	(CONTINUED ON NEXT PAGE)






ORDER

An effective date prior to December 13, 2008, for the award of SMC for loss of use of a creative organ, is denied.

The request to revise or reverse the September 2008 rating decision that assigned a 10 percent disability rating for left sided sensory and motor neuropathy to the tibialis anterior muscle, on the basis of CUE, is denied.

The appeal of the issue of whether the RO committed CUE in a July 2009 RO decision that that assigned a separate disability rating for posttraumatic headaches, is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


